DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 11-16, 18 and 19 are pending according to the most recent claim set dated March 21, 2022.  The amendment and response have been entered.  
With regard to the rejection of claims 11-16, 18 and 19 under 35 USC 112(a), the rejection is withdrawn in view of the amendment to delete the recitation of “preventing” from the scope of the claims, as well as limiting the cancer to be treated to those listed in the claim.
With regard to the rejection of claims 11-16, 18 and 19 for double patenting over the claims of US Patent 10,227,306 and 9,951,021, the terminal disclaimer filed on March 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,227,306 or US 9,951,021 has been reviewed and is accepted.  The terminal disclaimer has been recorded and the rejection is withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mih Suhn Koh on August 9, 2022.

The application has been amended as follows: 

Claim 11: in the definition of the Y variable, the text “preferably 1 to 4 carbon atoms,” is DELETED.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instantly claimed compounds and methods of use are novel and non-obvious over the art.  The closest prior art is, for example, Ebraheem et al., Tetrahedron Letters, 51 (2010) 3486-3492.  The prior art teaches the preparation of quinoline compounds of formula 1a or 1b where n is 0, R2 is methyl, R3 is methyl, and all of R1a-R1d are hydrogen or chloro (see Scheme 6, p. 3490). While the reference makes generic note of the fact that quinoline compounds are an important class of pharmaceutical substances, listing anticancer activity as a potential use for quinoline substances generally, there is no mention of particular pharmacological activity for compounds 5a and 5b.  The reference instead contains only a specific teaching of the preparation of the compounds, and does not provide the requisite level of motivation nor a reasonable expectation of success in using the compounds for the claimed method of treatment. Accordingly, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 11-16, 18 and 19 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699